Title: To James Madison from John Mitchell, 14 August 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 14 Augt. 1803
					
					I have the pleasure to inform you that the Vessells from Lisbon with Certificate of the Comml. Agent, of France have this Day permission to Discharge  With Perfect Respect I am Sir Your very H Ot. Servt.
					
						John Mitchell
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
